      Case 4:20-cv-00236-RH-MJF Document 513 Filed 07/08/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

KIRK NIELSEN, et al.,

      Plaintiffs,
                                        CONSOLIDATED
v.                                      Case No.: 4:20-cv-00236-RH-MJF

RON DESANTIS, in his official
Capacity as Florida Governor, et al.,

     Defendants.
__________________________________/

                MARK F. NEGLEY’S MOTION TO CLARIFY
                  OR AMEND JULY 6, 2020 ORDER [418]

      Defendant, MARK F. NEGLEY, Supervisor of Elections for DeSoto County,

pursuant to Fed. R. Civ. P. 60, moves the Court to clarify or amend its Order

Narrowing the § 203 Claim [ECF No. 418] granting summary judgment in favor of

the Supervisors of Elections of Broward, Hardee, Hendry, Lee, Osceola, and Polk

Counties on the following grounds:

      1.     On May 27, 2020, Defendant Supervisors of Elections for Broward,

Charlotte, Clay, Collier, Duval, Indian River, Lake, Lee, Leon, Manatee, Marion,

Martin, Monroe, Osceola, Pasco, Polk, and St. Lucie Counties filed their Motion for

Partial Summary Judgment [ECF No. 78] as to Count V of the Williams/Dream
      Case 4:20-cv-00236-RH-MJF Document 513 Filed 07/08/20 Page 2 of 6



Defenders Plaintiffs’ Second Amended Complaint [ECF No. 44-1]. 1 Count V alleges

a violation of Section 203 of the Voting Rights Act.

       2.     Defendant Supervisors of Elections for Broward, Lee, Polk, and

Osceola Counties filed Declarations attached to the Motion for Partial Summary

Judgment [ECF No. 78] stating all registration and voting notices, forms,

instructions, assistance or other materials or information relating to the electoral

process, including ballots, are provided in Spanish as well as English. [ECF No. 78].

See Order Narrowing the § 203 Claim, ECF No. 418, pg. 3.

       3.     On June 4, 2020, Six Supervisors of Elections filed a Notice of Joinder

in the Motion for Partial Summary Judgment as to Count V of the Dream Defenders

Second Amended Complaint (ECF No. 181), including the Supervisors of Elections

for both Hardee and Hendry Counties, which are covered under Section 203.

       4.     The Supervisor of Elections for Hardee County and Hendry County

filed declarations attesting their office provides election materials and information

in both English and Spanish, as Section 203 requires. ECF No. 181 – Ex. A; ECF

No. 181 – Ex. B.

       5.     On June 22, 2020, the               Dream Defenders Plaintiffs filed a

Memorandum of Law in Opposition to Motion for Summary Judgment [ECF No.



1
 The Williams Plaintiffs later filed a Third Amended Complaint which did not alter the 203
claims. [ECF No. 341-1].
      Case 4:20-cv-00236-RH-MJF Document 513 Filed 07/08/20 Page 3 of 6



313], agreeing their Complaint did not assert a claim under Section 203 against the

Florida counties not designated by the Census Bureau as covered under the statute.

      6.     On July 3, 2020, before this Court’s July 6, 2020 Order, MARK F.

NEGLEY, Supervisor of Elections for DeSoto County, filed a Notice of Joinder in

the Motion for Partial Summary Judgment as to Count V of the Dream Defenders

Complaint [ECF No. 377]. Attached to the Notice of Joinder was a sworn declaration

attesting that DeSoto County provides election materials and information in Spanish

as well as English, as Section 203 requires. ECF No. 377 – Ex. A.

      7.     On July 6, the Court entered its Order Narrowing the § 203 Claim [ECF

No. 418]. In its order, the Court granted summary judgment as to the Section 203

claims for Broward, Hardee, Hendry, Lee, Osceola, and Polk Counties on the basis

that the Supervisors of those respective counties had filed declarations showing they

provided all materials identified in the more definite statement in Spanish as well as

English.

      8.     The Court allowed the § 203 claim to remain pending against DeSoto

County, and noted in its Order that DeSoto County “did not file a declaration.”

Order p. 3. Supervisor of Elections Mark F. Negley’s declaration was filed on July

3, 2020. Rather than filing a separate summary judgment/trial brief by the July 3,

2020 court deadline, the DeSoto County Supervisor of Elections elected to file a
      Case 4:20-cv-00236-RH-MJF Document 513 Filed 07/08/20 Page 4 of 6



joinder in the 17 Supervisors’ Motion for Partial Summary Judgment [ECF No. 78]

which at the time, had not yet received a ruling.

      9.     Fed. R. Civ. P. 60 allows for relief from orders under such

circumstances, to wit: Subpart (a) allows for corrections by “mistake arising from

oversight or omission”; Subpart (b)(1) allows relief from an order for reasons of

“mistake, inadvertence, or excusable neglect”; and Subpart (b)(6) allows for relief

for “any other reason that justifies relief.”

      10.    The DeSoto County Supervisor of Elections requests that the Court

clarify or amend its Order Narrowing the § 203 Claim [ECF No. 418] to

acknowledge Mark F. Negley’s filed declaration attesting DeSoto County provides

election materials and information in Spanish as well as English as Section 203

requires, and grant summary judgment as to the § 203 claim in favor of DeSoto

County.

      11.    The granting of this motion will serve the cause of judicial efficiency

by eliminating an issue for argument at trial on July 20, 2020, while also providing

consistency for the Court’s Order granting summary judgment as to the counties

covered under § 203 who submitted declarations of compliance to the Court.

                        Conference with Opposing Counsel

      Counsel for the DeSoto Supervisor conferred with all attorneys including

Stuart Naifeh, counsel for Williams’ plaintiffs. Mr. Naifeh advised that his clients
      Case 4:20-cv-00236-RH-MJF Document 513 Filed 07/08/20 Page 5 of 6



oppose the relief requested and would request the opportunity to respond to Mr.

Negley’s joinder filing. Due to the short time frames in this case, the undersigned

has elected to file this motion.


                                      /s/ Susan S. Erdelyi
                                      Susan S. Erdelyi
                                      Florida Bar No.: 0648965
                                      E. Paul Cuffe
                                      Florida Bar No.: 1018521
                                      MARKS GRAY, P.A.
                                      1200 Riverplace Blvd., Suite 800
                                      Jacksonville, Florida 32207
                                      Telephone: (904) 398-0900
                                      Facsimile: (904) 399-8440
                                      serdelyi@marksgray.com
                                      asherman@marksgray.com
                                      pcuffe@marksgray.com
                                      jmcduffie@marksgray.com
                                      Attorneys for Defendants, Supervisors
                                      of Elections for Baker, Bay, Bradford,
                                      Calhoun, Columbia, Desoto, Dixie,
                                      Franklin, Gadsden, Hamilton, Jackson,
                                      Lafayette, Liberty, Nassau, Putnam,
                                      Santa Rosa, St. Johns, Sumter, Suwannee,
                                      Taylor, Union, Wakulla, Walton, and
                                      Washington Counties
     Case 4:20-cv-00236-RH-MJF Document 513 Filed 07/08/20 Page 6 of 6



                        CERTIFICATE OF SERVICE

      I CERTIFY that on this 8th day of July, 2020, a copy of the foregoing was

served on all counsel of record through the Court’s CM/ECF Notice of Electronic

Filing System.

                                            /s/ Susan S. Erdelyi
                                            Susan S. Erdelyi

                     CERTIFICATE OF COMPLIANCE

Pursuant to Rule 7.1(F) of the Local Rules of the Northern District of Florida, I

certify that the foregoing Motion contains 1,021 words.

                                            /s/ Susan S. Erdelyi
                                            Susan S. Erdelyi
